Citation Nr: 0637262
Decision Date: 12/01/06	Archive Date: 01/31/07

DOCKET NO. 97-24 168                        DATE DEC 01 2006


Received from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for damage to the distal esophagus as a result of balloon dilatations performed at a VA medical facility in October 1992 and December 1992.

WITNESS AT HEARING ON APPEAL

The veteran

REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from October 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 1997 rating decision by the RO in St. Louis, Missouri.

The RO in St. Petersburg, Florida has processed the claim and controlled the claims folder since that time.

The veteran testified before the undersigned Veterans Law Judge at a hearing held in February 1999.

The Board remanded this case in September 1999 and April 2004 for further evidentiary development.

FINDINGS OF FACT

1. In September 1992, the veteran was diagnosed at a private medical facility with achalasia, based on symptoms including vomiting and dysphagia, and diagnostic evidence of stricture at the distal esophagus; his symptoms did not include chest pain or acid reflux.

- 2



2. In October 1992 and December 1992, the veteran underwent balloon dilatations at a VA medical facility to relieve his esophageal stricture; immediately following the December 1992 procedure, he developed chest pain, and eventually was determined to have reflux.

3. The October 1992 and December 1992 balloon dilatations are shown as likely as not to have chronically worsened the veteran's achalasia, causing the subsequent development of additional disability in the form of chest pain and acid reflux.

4. The currently demonstrated chest pain and acid reflux symptoms are not shown to be the necessary consequence of the October 1992 and December 1992 balloon dilatations.

CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the requirements for compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability to the distal esophagus in the form of chest pain and acid reflux as a result of balloon dilatations performed at a VA medical facility in October 1992 and December 1992 have been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004); 69 Fed. Reg. 46,426 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 0 f 2000 redefined VA's duty to assist a claimant in the development of a claim. However, given the favorable action taken hereinbelow, further discussion explaining how VA complied with this Act is unnecessary.

- 3 



Factual background

The veteran contends that he sustained additional disability of his esophagus as the result of balloon dilatations performed at a VA medical center in October 1992 and December 1992.

Specifically, he contends that the dilatations damaged a stomach valve, resulting in, among other things, chest pain, acid reflux, and loss of motility.

Private medical records on file for September 1992 to October 1992 show that the veteran presented with the recent onset of complaints including vomiting and difficulty tolerating any food or drink.

Following evaluation of the symptoms, and after a Savory dilatation was performed, the veteran was determined to have achalasia of the esophagus. An upper gastrointestinal series revealed a stricture of the distal esophagus, without dilation of the esophagus proximal to the stricture.

A diagnostic study of the esophagus in October 1992 revealed mild circumferential thickening of the esophageal wall. The veteran's treating physician noted that the achalasia was atypical in its rapid onset.

VA treatment records for October 1992 to May 1994 show that the veteran was admitted in October 1992 for achalasia of the esophagus, with a seven-week history of complaints including post-prandial vomiting and dysphagia. He denied heartburn or chest pain.

The records show that he did not cooperate with attempted motility studies, and requested dilatation instead. The risks were explained to the veteran, and the consent form for the October 1992 procedure specifically indicated that the risks included perforation, bleeding, and aspiration.

- 4



The veteran thereafter underwent balloon dilatation in October 1992, without any noted complications other than slight heme during withdrawal of the equipment. He was prescribed Zantac prior to discharge.

In December 1992, the veteran underwent an endoscopy in light of the recurrence of dysphagia. The study revealed achalasia, and balloon dilatation was again performed. Shortly following the procedure, he developed chest pain.

At a January 1993 VA examination, the veteran was noted to have esophageal achalasia since September 1992, treated with balloon dilation several times. He reported that his symptoms included vomiting of solid or liquid food, occasional chest pain relieved by antacids and weight loss. The examiner diagnosed esophageal achalasia.

In a January 1994 statement, a VA physician indicated that the veteran had achalasia of the esophagus, and had undergone dilatation. He noted that stricturing had resulted at the gastroesophageal junction, and that current symptoms included dysphagia, disabling chest pain, regurgitation, and aspiration.

The physician explained that the chest pain resulted from a combination of acid reflux and possible vigorous esophageal contractions.

VA treatment records show that in March 1994, the veteran was noted to use several medications since December 1992 for the relief of chest pain. He underwent another balloon dilatation in May 1994. He was advised that the risks included bleeding, perforation, ulceration, stricture, infection, or death.

V A and private treatment records thereafter document complaints including heartburn, chest pain, esophageal spasms, and acid reflux. An endoscopy in October 1994 revealed esophageal hypomotility, without strictures; no hiatal hernia was present. A dilatation performed that month revealed no evidence of extravasation to the mediastunum.

- 5 



The records further show that in 1994, he underwent laparscopic repair of his achalasia, but nevertheless continued to experience chest discomfort relieved by prescription antacids.

A barium swallow in January 1997 demonstrated the absence of peristalsis, or of significant strictures. A panendoscopy in January 1997 with dilation revealed minimal distal esophagitis.

The records also show that biopsies from a repeat endoscopy in March 1998 revealed mild acute and chronic esophagitis consistent with reflux, without evidence of Barrett's-type metaplasia or dysplasia.

An April 1999 esophageal manometry revealed a hypotensive lower esophageal sphincter, poorly relaxing lower esophageal sphincter, and an aperistaltic esophageal body. Later entries note that the etiology of the veteran's chest pain was unclear.

In a June 1995 letter, Dr. L. Aviles, the veteran's treating physician since 1994, indicated that it was possible the veteran was experiencing increased acid reflux secondary to the December 1994 surgery.

In an October 1995 statement, the doctor reported that no significant findings, or severe inflammation, were present on recent endoscopy; he nevertheless recommended continued antacid use.

In a February 1997 statement, Dr. Aviles noted that, since the 1994 surgery for achalasia, the veteran had continued to experience severe chest pain without much relief except through Methadone.

In a September 1997 letter, Dr. Aviles noted that the veteran experienced chest discomfort following the 1992 VA dilatations. He explained that his examination of the veteran in 1994 revealed stricturing of the distal esophagus, for which he dilated the veteran with Savory dilators. He noted that the veteran underwent

- 6 



surgical repair of achalasia in 1994, but experienced continued chest discomfort from heartburn.

Dr. Aviles concluded, after reviewing records of the veteran made available to him, that some scarring of the distal esophagus could have occurred as a result of the balloon dilations.

At his October 1997 hearing before a Decision Review Officer at the RO, the veteran argued that the balloon dilatations performed by VA damaged the valve to his stomach and rendered his esophagus non-functional. He explained that the broken stomach valve led to his current chest pain, and that he later required surgical intervention in any event to remove the stricture. He testified that he was now able to eat and had regained his weight, but nevertheless continued to experience chest pains and a paralyzed esophagus.	.

The veteran testified that a private physician had informed him that the balloon dilatations performed by VA had damaged the esophagus and caused the chest pains. He also testified that Dr. Aviles suggested that balloon dilatations were an obsolete procedure and that the chest pains represent a combination of acid reflux and esophageal spasms.

At his February 1999 hearing, the veteran testified that his chest pains began after the 1992 dilatations, and that he was told by a physician that the chest pain resulted from reflux and from esophageal paralysis. He testified that an unidentified physician told him that VA should not have done the balloon dilatations.

In an April 1999 statement, Dr. Aviles explained that achalasia was a disorder where there was failure of the lower esophageal sphincter to relax, in combination with little or no contractility of the esophagus. He explained that the cause of achalasia was uknown, and that it was not clear how the veteran contracted it in this case. He concluded, however, that the veteran's treatment for achalasia (including the balloon dilatations) in no way contributed or worsened the achalasia.

- 7



The veteran attended a VA examination in June 2002. He reported experiencing severe heartburn and esophageal spasms since the 1992 dilatations, with constant retrosternal pains radiating to the throat.

The examiner indicated that the veteran's condition was currently controlled with medication. She concurred with Dr. Aviles that the veteran's present condition was secondary to achalasia, and not to the dilatations. The examiner noted that the veteran consented to the dilatations.

The examiner explained that the veteran could have scarring from the balloon dilatation procedures, but that any scarring was not causing the reflux or the spasm, which instead were conditions secondary to the achalasia.

The examiner concluded that it was not likely that the veteran's current symptoms were due to the multiple dilatations and procedures performed on the esophagus.

In a March 2003 statement, Dr. Aviles explained that it was unclear whether the chest discomfort resulted from esophageal spasm or postoperative discomfort.

In a July 2003 statement, Dr. Aviles explained that he had informed the veteran that, theoretically, the balloon dilatations would cause some tearing of muscles in the lower esophagus, but would not affect the proximal esophagus.

Dr. Aviles concluded that the veteran probably had scar tissue in the lower esophagus, and that the scar tissue, along with the achalasia, could be responsible for the veteran's symptoms. He noted that the veteran continued to have reflux.

In a February 2005 statement, Dr. Aviles, in addressing whether the veteran's balloon dilatations could have led to a worsening of his achalasia, noted that gastroesophageal reflux could occur in up to 25 percent of patients, who underwent pneumatic dilations, and that the procedure could also result in scarring of the esophagus.

- 8 



Dr. Aviles concluded that the combination of poor motility of the esophagus, possible scarring of the lower esophagus, and gastroesophageal reflux could have led toa worsening of the veteran's heartburn and chest pain symptoms.

Received from the veteran in March 2005 was an Internet article by The Society for Surgery of the Alimentary Tract, regarding esophageal achalasia.

The article indicates that chest pain occurred in about 40 percent of patients with achalasia, and that heartburn was experienced by about 40 percent of patients. The article notes that pneumatic dilatation was a treatment for achalasia, and carried a high success rate, although laparoscopic surgery was the preferred method of treatment. The article explained that gastroesophageal reflux occurred after dilatation in 25 to 35 percent of patients.

In September 2005, V A obtained a medical opinion from an associate professor of Gastroenterology and Hepatology at the Department of Internal Medicine of the University of Nebraska College of Medicine. The physician concluded that the veteran did not incur additional disability of the esophagus as a result of balloon dilations in 1992 and 1994.

He noted that the veteran's original diagnosis was consistent with achalasia and that the balloon dilatations were correctly performed, without complications or immediate complaints. The physician noted that pneumatic dilation was an appropriate treatment for achalasia.

The physician explained that heartburn, chest pain, and gastroesophageal reflux could be symptoms associated with achalasia. He further noted that approximately 2 percent of patients developed gastroesophageal reflux disease (GERD) after. pneumatic dilations, and approximately 35 percent of patients with achalasia developed chest pain.

The physician also noted that chest pain might not improve after dilation and was more common in younger patients. He concluded that the veteran's heartburn, chest

- 9



pain, GERD, and spasms therefore "all [might] be from achalasia rather than a causal [relationship] to dilation."

He also noted that there was inconsistent history and a lack of testing to confirm
that his symptoms and complaints were related to the dilation.

With respect to any scarring from the balloon dilatations, the physician noted that the most recent endoscopy did not document any scarring of the veteran's lower esophagus with strictures or difficulty entering the stomach. He noted that a recent medical article reported that, in a group of 7 patients with multiple dilations, 6 of the patients had evidence of periesophageal and submucosal fibrosis at the time of . laparoscopic surgery for achalasia.

The physician noted that the December 1994 operative report did not show any evidence of periesophageal and submucosal fibrosis and that, in consequence, it could not be said that the veteran had such conditions.

The physician stated that he agreed with the prior medical statements that the veteran's current conditions were not the result of the dilation. He stated that, in his opinion, the veteran experienced a typical response to dilatations, with ongoing symptoms of dysphagia, which occurred in approximately 50 percent of patients. He concluded that the veteran's clinical course was most likely related to the natural history of achalasia.

Analysis

During the pendency of this appeal, 38 U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104-204. The amended statute is less favorable to the veteran's claim; however, since the veteran's claim was filed prior to October 1, 1997, it will be decided under the law as it existed prior to the amendment. See VAOPGCPREC 40-97.

- 10 



The law in effect when the veteran filed his claim indicates that, where a veteran suffers an injury or disease or an aggravation of an existing injury or disease resulting in additional disability by reason of VA hospital, medical, or surgical treatment, disability compensation shall be awarded in the same manner as if such disability or aggravation were service connected. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.

As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition which the specific medical or surgical. treatment was designed to relieve. Compensation will not be payable for the continuance or natural progress of disease or injuries for which the surgical treatment was authorized. 38 C.F.R. § 3.358(b) (2005).

In determining whether additional disability resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical, or surgical treatment, it will be necessary to show that additional disability is actually the result of such disease or injury or aggravation of an existing disease or injury and not merely coincidental therewith.

Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative. "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered. 38 C.F .R.
§ 3.358(c) (2004).

Effective on September 2,2004, certain provisions of 38 C.F.R. § 3.358, pertaining to claims based on 38 U.S.C.A. § 1151 which were filed prior to October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (2004).

- 11 



As amended, 38 C.F.R. § 3.358(a) now provides that:

If it is determined that there is additional disability resulting from a disease or injury or aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, examination, or vocational rehabilitation training, compensation will be payable for such additional disability.

As amended, 38 C.F.R. § 3.358(b)(2) now provides:

Compensation will not be payable under this section for the continuance or natural progress of a disease or injury for which the hospitalization, medical or surgical treatment, or examination was furnished, unless VA's failure to exercise reasonable skill and care in the diagnosis or treatment of the disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment. Compensation will not be payable under this section for the continuance or natural progress of a disease or injury for which vocational rehabilitation training was provided.

A careful review of the evidence shows that by September 1992, the veteran was diagnosed with achalasia, and had a documented stricture affecting his distal esophagus. He underwent balloon dilatations at a VA facility in October 1992 and December 1992.

Shortly following the December 1992 procedure in particular, he developed chest pain and acid reflux, two symptoms which were not present before the VA procedures. His chest pains were at one point described as debilitating. He continues to experience chest pain and reflux, in addition to impaired esophageal motility.

Dr. Aviles has posited that esophageal scarring probably developed as a result of the dilatations. Although the September 2005 physician pointed out that no scarring

- 12



was noted on the December 1994 operative report, the Board finds that the operative report did not specifically indicate the absence of scarring either and was not in any event concerned with determining whether scarring was present.

Although Dr. Aviles, in his April 1999 statement, concluded that the balloon dilatations did not contribute to or worsen the achalasia, in July 2003 he concluded that the probable scar tissue resulting from the procedures, in conjunction with the achalasia, could be responsible for the symptoms the veteran developed following the December 1992 procedure.

More interestingly, in February 2005, the doctor suggested that the procedures could have worsened the achalasia. He pointed out that, in 25 percent of balloon dilatations, GERD developed in the patients and explained that the combination of poor motility of the esophagus, possible scarring of the lower esophagus (from the dilatations), and gastroesophageal reflux could have led to a worsening of the veteran's heartburn and chest pain symptoms.

Although the June 2002 VA examiner disagreed, stating that any scarring would not cause the reflux and spasm symptoms, she provided no rationale for her opinion.

In September 2005, a VA physician concluded that the veteran did not incur additional disability from the balloon dilatations and that the veteran's clinical course was most likely related to the natural history of the achalasia.

In his explanation, however, the physician noted only that the chest pain and GERD symptoms could be symptoms of the achalasia and acknowledged that GERD was associated with dilatation procedures in a small percentage of cases.

The Board notes that the percentage rate reported by Dr. Aviles was considerably higher than that understood by the VA physician in September 2005.

The physician also based his opinion on his belief that the veteran did not experience scarring from the procedures, although, as suggested earlier, it was far

- 13 



from clear whether the December 1994 operative report was probative as to whether scarring in the distal esophagus did occur.

In short, the Board finds that the evidence is conflicting as to whether the balloon dilatations aggravated the underlying achalasia or otherwise led to additional disability in the form of chest pains and acid reflux.

The June 2002 VA examiner and September 2005 physician believe that there was no etiological connection between the procedures and the veteran's current symptoms or any worsening of the achalasia.

Dr. Aviles, however, in contrast, has essentially suggested that the veteran likely developed scarring in the distal esophagus, which in turn could have either aggravated the achalasia, or otherwise resulted in the chest pain and GERD symptoms in particular.

The Board points out that scarring in the distal esophagus apparently is not certain to result from balloon dilatation procedures. Moreover, regardless of whether the percentage figures for Dr. Aviles or the September 2005 physician are used, chest pain and GERD also are clearly not certain to result from such procedures.

After reviewing the evidence on file, the Board finds that the evidence is evenly balanced with respect to whether the balloon dilatations performed in October 1992 and December 1992 resulted in additional disability in the distal esophagus.

By extending the benefit of the doubt to the veteran, the Board finds that entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for damage to the distal esophagus as a result of balloon dilations performed at a VA medical facility in October 1992 and December 1992 is established.

Accordingly, to the extent that the veteran's chest pain and acid reflux are shown as likely as not to represent this additional disability, the benefit sought on appeal is granted.

- 14


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for damage to the distal esophagus in the form of chest pain and acid reflux as a result of balloon dilations performed at a VA medical facility in October 1992 and December 1992 is granted.


	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

- 15 



25686418      0641204    1375364    06-37469

DOCKET NO. 04-43 330                        DATE DEC 042006


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from November 1966 to October 1969. These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

In a statement received in September 2005, the veteran appears to raise a claim seeking service connection for a thyroid disorder claimed as due to exposure to Agent Orange. This issue is referred to the RO for appropriate action.

The issue of service connection for a psychiatric disorder, to include PTSD, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The veteran will be notified if any action on his part is required.

FINDING OF FACT

The preponderance of the evidence is against a finding that the veteran's current tinnitus is related to service or to any noise trauma therein.

CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. §§ 1110,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.

-2



38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process. A pre-adjudicatory letter in April 2003 notified the veteran of the types of evidence and/or information necessary to substantiate his claim, and the relative duties on the part of himself and VA in obtaining such evidence. Similarly, a post-adjudicatory January 2005 letter advised him of VCAA development obligations (including, at p. 1 of the letter, to submit any evidence in his possession pertaining to the claim). He was given ample time to respond, and the claim was subsequently readjudicated. See August 2005 and January 2006 Supplemental Statements of the Case (SSOC's). As the tinnitus claim is denied, he is not prejudiced by a failure to properly notify him of the downstream issue of the rating assigned and effective date of award. See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). The veteran has received all essential notice, and he is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

- 3 



Regarding the duty to assist, the RO has obtained the veteran's service medical records (SMRs) and postservice private and VA treatment records, and has arranged for a VA medical examination and opinion. VA's duty to assist the appellant in the development of facts pertinent to this claim is met.

II. Factual Summary

The veteran's service personnel records show that he served in the Army as an aircraft maintenance crewman, and performed perimeter guard duty during his service in the Republic of Vietnam during the Vietnam Era. There is no indication that he engaged in combat. His SMRs do not show any complaints, findings, or diagnosis of tinnitus. On his service separation examination in September 1969, clinical evaluation of the ears was normal.

VA Agent Orange examination in December 1998 specifically found that tinnitus was not present (see Box 5 of the Eye, Ear, Nose and Throat examination).

An August 2002 VA clinic record noted that the veteran developed a strange sensation and ringing in the ears that began three days previous after taking Paxil. His diastolic blood pressure had also increased. He was instructed that Paxil' s effect on blood pressure and/or tinnitus should wear off in another three days if it was related to the medication. A September 2002 consultation included the veteran's report of continued tinnitus "that was under control for more than a year and restarted after taking Paxil." It was noted that his tinnitus may be related to Paxil.

VA clinic records next show that an audiology consultation was requested on January 14, 2003 due to left sided tinnitus of six months duration. A March 2003 VA audiology consultation noted that the veteran first noticed tinnitus after Vietnam which had subsided until he took Paxil six months previous. It was noted that the severity of the tinnitus may have increased with Paxil.

In his VA-Form 21-526 filed in April 2003, the veteran reported that his tinnitus first began in June 2002.

-4



On October 2003 VA audiology evaluation tinnitus was diagnosed. The examiner initially stated:

"Based on veteran report and occupation in the military, it is my opinion his tinnitus is at least as likely as not related to military service. SMRs list occupation of helicopter mechanic and pt. was in combat. Exposure to loud noise can cause tinnitus. Veteran reports onset of tinnitus to be during the military. There are medications w/ tinnitus side effects, and according to the 1995 Physicians Desk Reference, tinnitus is infrequent side effect of Paxil. Given this and veteran report of tinnitus dating back to the military, it is my opinion his tinnitus is at least as likely as not related to military service."

In an addendum, the examiner stated:

"In further review of SMRs, no complaints of tinnitus found while in the service or prior to consult on Jan. 14, 03. Given this, it is difficult to link tinnitus to military service. He was exposed to noise in the military and c/o tinnitus after Vietnam. However, with no documentation of tinnitus prior to 1/14/03, this examiner cannot say tinnitus is due to military service."

In a statement received in October 2005, the veteran stated that his tinnitus began "when a shotgun was blown off alongside my head during a perimeter altercation in Dec. of '67." He stated that he was subject to mortar, rocket and small arms fire while serving in Vietnam.

III. Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances,

- 5 



lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease of injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

The record clearly shows the veteran now has tinnitus. Likewise, it is not in dispute that his duties in service exposed him to noise trauma. He has alleged the onset of
tinnitus during a "perimeter altercation" in December 1967. To the extent that he is alleging the onset of symptoms during combat with the enemy, the Board notes that there is nothing in the record connoting that the veteran actually engaged in combat (so as to be entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b)).
Regardless, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence. See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran's SMRs show no complaint or findings of tinnitus; and on September 1969 service separation examination clinical evaluation of the ears was normal. Significantly, a December 1998 (approximately 29 years postservice) VA Agent Orange examination specifically found that there was no tinnitus, and contraindicates a finding that the veteran has had persistent tinnitus ever since

- 6



service. To show a nexus between the current tinnitus and service, competent medical evidence (a medical opinion) is required. See Espiritu, supra.

Here, a VA examiner in October 2003 initially stated that the veteran's tinnitus was related to noise exposure in service (based upon a report of tinnitus first being manifest in service). However, in an addendum that the examiner stated that on a more comprehensive review of the claims file it was noted that the veteran's tinnitus was not manifest until many years after service; and consequently it could not be determined that the tinnitus was due to military service. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). The addendum opinion by the VA examiner merits the greater probative value, as it is based on a review of the actual record (and not just on unsubstantiated history, as was the examiner's earlier opinion). The veteran's own opinion that his tinnitus is related to his service is not competent evidence; because he is a layperson he lacks the competence to opine regarding medical etiology. See Espiritu, supra. The preponderance of the evidence is against the claim. Consequently, service connection for tinnitus must be denied.

ORDER

Service connection for tinnitus is denied.

REMAND

The veteran seeks service connection for a psychiatric disability claimed as PTSD/anxiety/nerves disorder. See VA Form 21-526 received in April 2003; Notice of Disagreement received in April 2004; and VA Form 9 received in December 2004. Service medical records show treatment for psychiatric complaints (situational stress reaction with mild anxiety in July 1968; "nerves" and passive aggressive personality traits in August 1968; and nervousness and depression in August 1969). Post-service private and VA medical records include

- 7 



current diagnoses of PTSD secondary to Vietnam experience, anxiety and depression.

VA examination in October 2003 diagnosed "symptoms of PTSD," generalized anxiety disorder, alcohol abuse, and marijuana abuse, and stated that the veteran's current impairment appeared "partially related to his experiences in the military and partially related to other facts, such as substance abuse." This examiner's opinion raises medical questions that remained unanswered by the record. Specifically, whether the veteran's variously diagnosed psychiatric disorders (other than PTSD) may have first been manifested in service or are otherwise related to event(s) in service. Consequently, further development of medical evidence is indicated.

Significantly, it is not shown that the veteran engaged in combat in service; to date he has not provided sufficient information regarding any noncombat stressors to allow for verification of such stressors.

Accordingly, this matter is REMANDED to the RO for the following:

1. The veteran must be advised that to date he has provided insufficient detailed information regarding stressor events in service to permit RO to seek verification of any alleged stressor event in service, and that if he seeks to establish service connection for PTSD, he must identify with some specificity (date, location, description of event, unit involved, names of casualties, etc.) the stressor event on which such claim is based. If he responds with sufficient information to allow for verification of an alleged stressor event, the RO should arrange for verification of the stressor event.

2. The RO should obtain from the Reno, Nevada, VA Medical Center complete clinic records of the veteran's treatment for psychiatric disability since June 2003 (and also such records from any Vet Center where the veteran may have sought treatment during that time).

- 8



3. The RO should then arrange for the veteran to be examined by a psychiatrist to determine whether he has any psychiatric disability that is related to his military service. The examiner should be advised of what stressor(s), if any, are confirmed and must review the claims folder in conjunction with the examination. The examiner should specifically comment on all emotional problems noted during service and the results from the October 2003 VA examination (suggesting that the veteran's current psychiatric impairment may be partially related to service), and opine whether it is at least as likely as not that any current psychiatric disability had its onset in, was aggravated by, or is otherwise related to, the veteran's military service. [If PTSD is diagnosed, the examiner must identify the stressor event in service on which such diagnosis is based.] The examiner should explain the rationale for all opinions expressed.

4. The RO should then readjudicate this claim. If it remains denied, the RO should issue an appropriate SSOC, and give the veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The purposes of this remand are to clarify the medical evidence and to ensure due process. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369
(1999). The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

- 9 



